PALMORE, Judge
(Dissenting).
It is admitted that Eaton knew of, approved, and participated in the dissemination of the spurious sample ballot identified as Exhibit C. The chancellor’s finding to the contrary is clearly erroneous and was so conceded in the oral argument held before this court on Riddle’s petition for rehearing. This exhibit is a “dead ringer” for the authentic sample ballot prepared and used by the actual Sawyer-Sawyer committee, except that it has Eaton’s picture and name in the places in which Riddle’s picture and name appeared on the authentic ballot and had cut from it the signatures of the committee which appeared on the authentic ballot. The “disclaimer” on Exhibit C was different also, but for practical purposes the spurious ballot was designed and intended to be so similar to the authentic sample ballot as to deceive the unwary.
There was an authentic Sawyer-Sawyer committee which had filed its organization papers with the Registry as required by KRS 123.075(1). Riddle’s name was listed as the choice of that group in the primary for nomination for sheriff.
KRS 123.075(1) provides:
“Each committee organized, in whole, or in part, for the purpose of furthering a political candidacy, shall register with the registry, by filing official notice of intention at the time of organization, giving names and addresses and positions of the officers of the organization and designating the candidate or candidates it is organized to support on forms prescribed by the registry.”
KRS 123.095(2) provides in part:
“All advertisements, billboards, handbills, paid-for television and radio announcements and other communications intended to support or defeat a candidate shall be signed or identified by the words ‘paid for by’ followed by the name and address of the committee and the treasurer on whose behalf the communi*53cation appears.” (Emphasis added.) KRS 123.130(1) provides:
“All written or printed circulars, advertisements or other statements with reference to any candidate or group of candidates for nomination or election to any public office in this Commonwealth shall include the signature and the address of the writer, or if the same purports to be issued by any committee, or-ganisation or other similar association, the same shall include the signatures and the addresses of two of the principal officers of the committee, organization, or association.” (Emphasis added.)
Exhibit C certainly purported to be issued in behalf of and by the Sawyer-Sawyer organization. It was designed to convey that impression. Doubtless it did have that effect, as Riddle was the only candidate at the county level on the Sawyer-Sawyer slate who was defeated in the primary. Exhibit C did not contain the signatures required by KRS 123.130(1) and was in direct violation of that statute.
There are two fundamental themes incorporated in KRS Chapter 123 as respects the legislative effort to curtail corrupt practice in elections. One of these has to do with the matter of reporting financial expenditures; the other relates to responsibility and fairness in advertisement. If KRS 123.075(1) permits the association of persons for the purpose of supporting a group of candidates — and it clearly does— then it is a meaningless statute if a usurper can advertise himself as supported by such a group when in truth he knows that his opponent, not he, is actually supported by the group.
Eaton’s position is not enhanced by his claim that he was for the candidates on the Sawyer-Sawyer ticket. The import of his spurious advertisement was that the candidates on the Sawyer-Sawyer ticket were for him when he knew that such was not the fact. His false claim to be a legitimate member of the Sawyer-Sawyer ticket had the added effect of enabling him to take a “free ride” on the campaign expenditures of that group.
In light of this clear-cut and flagrant violation of the provisions of KRS Chapter 123, it is my view that Eaton’s nomination is void as provided by KRS 123.991(2). I would reverse the judgment which holds to the contrary.
OSBORNE and REED, JJ., join in this dissent.